DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6,9, 20-21, 23, 25, and 39-41 are objected to because of the following informalities: the Markush groupings are improper. For example, claim 20 says the anti-PD-1 antibody is selected from atezolizumab, avelumab, durvalumab, nivolumab, pembrolizumab, and BGB-A317. The claim reads to pick one from a group and component B. The claim language of these claims is similar in that the Markush groupings can be read as pick one from the group with another component. Appropriate correction is required. Amending the language to contain “or” can fix these limitations or using language defined by a closed group like “consisting of”. (See MPEP 2117 and 2111.03). 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of claim 5 have two embodiments. One embodiment is the in the case of “and” logic and the second embodiment is in the “or” logic. The claim limitation of claim 1 requires that the logic of claim 5 must be “and” logic since all the compounds must be present. Amending the claim to remove the “/or” will solve this rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 5-10, 15, 19-31, 33-36, 38-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015125159 herein referred to as Nektar in view of WO2017019896 herein referred to as Novartis.
Nektar teaches of a method to treat cancer using a long-acting IL-2Rβ agonist and either a CTLA-4 inhibitor or a PD-1 inhibitor in the form of antibodies. (See Nektar abstract). Nektar states that this treatment of cancer recruits the immune system of the cancer patient and can be further enhanced through the administration of antagonist of immunosuppressive pathways like PD-1. (See Nektar [0007]). Nektar claims that the invention administration can be performed in either order and that the invention is not limited in this regard. (See Nektar [0041]). The specific embodiment of the IL-2Rβ agonist is known as RSLAIL-2. (See Nektar [0046]). The specific embodiment of anti-PD-1 antibodies include nivolumab, lambrolizumab, AMP-224, MDPL3280A, MEDI 4736, and MSB0010718C. (See Nektar [0047]). The invention of Nektar is administered via injection. (See Nektar [0056]). Nektar teaches that other modes of administration are also contemplated, such as pulmonary, nasal, buccal, rectal, sublingual, and transdermal. (See [0056]). Nektar teaches that each pharmacological component of the method can be administered separately or simultaneous and that the pharmacological components are compatible together. (See [0056]). 
Nektar teaches two out of the three components of the instant application. Nektar teaches the combination of an effective amount of PD-1/PD-L1 axis inhibitor and the IL-2Rβ agonist. Nektar does not teach the combination of these components with TLR agonist. 
Novartis discloses an invention that contain methods and compositions comprising a combination of two, three or more therapeutic agents. These agents are from the following categories (i)-(iii): (i) an agent that enhances antigen presentation (e.g., tumor antigen presentation); (ii) an agent 
While the combination of drugs administered in the in the instant app are not disclosed by one source, it would be obvious to a person having skill having ordinary skill in the art to combine them in the treatment of cancer before the filing date. It was discussed in Nektar that treatment of cancer using RSLAIL-2 recruits the immune system of the cancer patient and can be further enhanced through the administration of antagonist of immunosuppressive pathways like PD-1. Novartis teaches that binding to TLRs invokes a cascade of intra-cellular signaling pathways that induce the production of factors involved in inflammation and immunity…activating NK cells and T-cells respectively. (See Novartis pg 84 lines 14-18). Thus, this appears to be applying known methods of treating cancer to yield the predictable 
Regarding claims 1 and 26-30, the claim limitations rely on the composition used in the method of claim 1. As discussed above it would be obvious to combine these compounds together for treatment of cancer. The method anticipates the composition. Claims 26-29 do not offer claim limitations other than the administering to a subject having cancer the compound discussed in claim 1. These features of the composition would be considered inherent to the composition. Administering the same composition would have the same results. See MPEP 2112.01 II. Written instructions do not contribute to the functionality of the composition (See claim 30). See MPEP 2111.05.
Regarding claims 5-9, 34-35, and 48, Novartis teaches that the therapeutic agents can be administered in any order or as a single composition. (See Novartis pg 14 lines 10-13). Novartis claims embodiments where only one component of the composition is administered and where the composition is a combination therapy. (See page 11 lines 36-37- pg 12 lines 5-32). 
Regarding claims 10, 31 and 33-34 both Novartis and Nektar teach that these compositions can be administered parenterally. (See Novartis pg 37 lines 20-24, See Nektar pgs 11-12[0056]). Novartis and Nektar both disclose that their respective compositions would be injectable in an intravenous formulation. (See Novartis pg 37 lines 20-24 See Nektar pgs 11-12 [0056]). Nektar specifically states administration together intravenously in a single formulation. (See Nektar pgs 11-12 [0056]). 
Regarding claim 15 and 38, Novartis states that the therapeutic agents can be administered locally and give the example of intratumorally or peritumoral administration. (See Novartis pg 14 lines 23-24). 
Regarding claims 19-20 and 39, both Novartis and Nektar teach that the PD-1 inhibitor can be nivolumab. (See Novartis pg 138 lines 10-16, See Nektar pg 9 [0047]). 

Regarding claims 22-23 and 41, Novartis teaches that the TLR agonist can be imiquimod which is a TLR-7 agonist. (See Novartis pg 85 lines 11-18). 
Regarding claims 24-25, both Novartis and Nektar both teach that their respective composition work on solid cancer. (See Nektar pg 36 claims 3-4 See Novartis pg 178 Lines 23-24 Solid tumor = solid cancer). Novartis and Nektar both teach breast cancer as a solid tumor (cancer). (See Novartis pg 179 lines 8-32 See Nektar pg 12 [0057]). 
Regarding claim 35, Novartis and Nektar both teach their composition can be administered separately in separate formulations. (See Novartis pg 14 lines 10-29 See Nektar pg 8 [0041]). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Novartis and Nektar as applied to claim 30 above, and further in view of Wang et al. Antibody Structure, Instability, and Formulation JOURNAL OF PHARMACEUTICAL SCIENCES, VOL. 96, NO. 1, JANUARY 2007 and in further view of Baheti et al. Excipients used in lyophilization of small molecules. J. Excipients and Food Chem. 1 (1) 2010 pg 41-54.
Novartis and Nektar in combination discuss the composition according to claim 30. This combination does not teach that this formulation can be in solid form suitable for reconstitution in an aqueous diluent. 
Wang discusses various actions of formulation development for the stabilization of antibodies. (See Wang Abstract). Wang states that the major purpose of formulating antibodies as therapeutic agents is to control the rate of antibody degradation to provide an acceptable shelf life for shipping and nd col. Lines 3—6). Wang states that certain formulations of antibodies can generate a variety of degradants. (See Wang pg 14 1st col last parag.). These degradants may have reduced activity (function) and increased immunogenicity. (See Wang pg 14 1st col last parag.).  Wang reasons that a proper formulation composition should not only maximally preserve the activity of the antibody but also minimize the potential immune response. Wang discusses that some antibodies are not stable enough in a liquid form and lyophilized dosage would have to be considered. (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). Lyophilization could also be an approach to reduce antibody aggregation. (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). It is noted that Walter teaches that Aldara or imiquimod is sold lyophilized in a soft cream. (See Walter pg 11 “In vivo Aldara application”). Wang does not discuss scenarios in which the inhibitors are not biological pharmaceuticals.
Baheti discusses a review of many lyophilized formulations of small molecules and the excipients used in lyophilization. (See Baheti abstract). Baheti discusses that the process of lyophilization removes moisture content of the product to such a low level that does not support biological growth or chemical reactions. (See Baheti pg 41 1st parag. of Introduction). Baheti states that lyophilization has a special use in formulations of drugs which are unstable in aqueous medium. (See Baheti pg 41 1st parag. of Introduction). Baheti discusses common excipients used in lyophilization of a wide-variety of small molecule drugs. (See Baheti Fig 4 and Table 1). Many of the drugs in Table 1 show that the lyophilized formulation is used in aqueous administrations. 
In the broadest reasonable interpretation of the claim the inhibitors could be biological pharmaceuticals, like antibodies or cytokines, or even small molecule drug inhibitors. Given the art above, lyophilization would be a technique that would be “obvious to try” for one skilled in the art.  Using certain antibody formulations results in decreased structure stability (like liquid). Wang teaches that proper formulation of antibodies should not only maximally preserve the activity of the antibody . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10, 15, 19-31, and 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 12, 13, and 20-21 of copending Application No. 16761771 in view of Novartis. 
The copending claims share substantial overlap with the instant claims. Both claim sets discuss a method of treating cancer using a PD-1 inhibitor and an IL2Rβ inhibitor (CD 122 in the copending claims). Both claim sets discuss using a water-soluble polymer conjugated to IL-2. Both use the same chemical formula (2,7-(bis-methoxyPEG10KD-carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate)4-6 
interleukin-2, and (2,7-(bis-methoxyPEG-carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate). 6avginterleukin-2 as in the instant claims or the following structure in the copending claims:

    PNG
    media_image1.png
    218
    615
    media_image1.png
    Greyscale

Both applications say that the PD-1 inhibitor can be the antibody nivolumab or pembrolizumab. Both claim sets state that the composition containing the PD-1 inhibitor and CD122 inhibitor can be in administered at the same time. The copending claims are silent to the addition of a TLR agonist, administration methods that occur in various orders, and the administration avenue (ex. intravenous). 
Novartis discloses an invention that contain methods and compositions comprising a combination of two, three or more therapeutic agents. These agents are from the following categories (i)-(iii): (i) an agent that enhances antigen presentation (e.g., tumor antigen presentation); (ii) an agent that enhances an effector cell response (e.g., B cell and/or T cell activation and/or mobilization); or (iii) an agent that decreases tumor immunosuppression. (See Novartis pg 3 lines 15-21). Novartis list a variety of cancers for treatment using their method. (See Novartis pg 4 lines 15-37). In embodiments of agent (ii) an agonist of a Toll-like receptor can be used. (See Novartis pg 7 lines 29-line 5 of pg 8). This TLR agonist can be imiquimod which is directed to TLR-7/-8. (See Novartis pg84 lines 24-27).  Novartis also teaches that anti-PD-1 antibodies can be combined with other immune modulators like rIL-2. (See Novartis pg 9 line 8-18) Novartis teaches that the immune modulatory agent can be an inhibitor of PD-1 or PD-L1. (See Novartis pg 9 lines 20-25). Novartis teaches an embodiment that uses a TLR agonist and a PD-1 inhibitor (an antibody). (See Novartis pg 12 “(iv)” and lines 19-29). In some embodiments of Novartis, the PD-1 inhibitor is an anti-PD1 antibody such as Nivolumab, Pembrolizumab, or Pidilizumab. (See Novartis, pg 138 lines 10-25). Novartis teaches that the therapeutic agent also can be locally 
	While the combination of drugs administered in the in the instant app are not disclosed by one source, it would be obvious to a person having skill having ordinary skill in the art to combine them in the treatment of cancer before the filing date. The copending claims teach of a method of treating cancer using a PD-1 inhibitor and CD122 agonist. The copending claims teach that CD122 biased agonist can increase proliferation of TILs and increases PD-1 expression on effector T-cells in the subject. Novartis teaches that PD-1 inhibition can lead to activation of the immune system. (See Novartis pg 3 lines 10-13). Novartis teaches that binding to TLRs invokes a cascade of intra-cellular signaling pathways that induce the production of factors involved in inflammation and immunity…activating NK cells and T-cells respectively. (See Novartis pg 84 lines 14-18). Thus, this appears to be applying known methods of treating cancer to yield the predictable results of a better cancer therapy. These compounds are all known to provide positive feedback in immune function. Activated immune cells target and kill cancer cells.
Regarding instant claims 1 and 26-30, the copending claims teach use of the PD-1 axis inhibitor and the IL2Rβ agonist on melanoma which is a species of cancer over 1-4 weeks. It is noted that the type of cancer and the treatment regime of 1-4 weeks are species of the instant claims and that a species anticipates a genus. As discussed above it would be obvious to combine these compounds together for treatment of cancer. The method anticipates the composition. Claims 26-29 do not offer claim limitations other than the administering to a subject having cancer the compound discussed in claim 1. These features of the composition would be considered inherent to the composition. Administering the 
	Regarding instant claims 5-9, 34-35, and 48, Novartis teaches that the therapeutic agents can be administered in any order or as a single composition. (See Novartis pg 14 lines 10-13). Novartis claims embodiments where only one component of the composition is administered and where the composition is a combination therapy. (See page 11 lines 36-37- pg 12 lines 5-32). Copending claim 21 states that the CD-122 biased agonist and the anti-PD-1 antibody can be in a single composition. 
Regarding instant claims 10, 31 and 33-34, Novartis teaches that these compositions can be administered parenterally. (See Novartis pg 37 lines 20-24). Novartis discloses that their respective compositions would be injectable in an intravenous formulation. (See Novartis pg 37 lines 20-24).
Regarding instant claims 15 and 38, Novartis states that the therapeutic agents can be administered locally and give the example of intratumorally or peritumoral administration. (See Novartis pg 14 lines 23-24).
Regarding instant claims 19-20 and 39, both Novartis and the copending claims teach that the PD-1 inhibitor can be nivolumab. (See Novartis pg 138 lines 10-16, See copending claim 8). The copending claim set also teaches that pembrolizumab can be used. (See copending claim 20).
Regarding instant claims 21 and 41, The copending claim 6 teaches a composition of the instant claims 21 and 41 as described above. The instant specification also defines that the IL2Rβ agonist can be multi(2,7-(bis-methoxyPEG-carboxyamide)(9H-fluorene-9- yl)methyl N-carbamate)interleukin-2 or 2,7-(bis-methoxyPEG- carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate)4-6interleukin-2. (See instant spec. pg 48 [00160]).
Regarding instant claims 22-23 and 41, Novartis teaches that the TLR agonist can be imiquimod which is a TLR-7 agonist. (See Novartis pg 85 lines 11-18).

Regarding claim 35, Novartis teaches their compositions can be administered separately in separate formulations. (See Novartis pg 14 lines 10-29). 
This is a provisional nonstatutory double patenting rejection.
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16761771 in view of Novartis and in view of Wang and in view of Baheti. 
As described above, Novartis and the copending claims sufficiently discuss PD-1 axis inhibitors, IL2Rβ agonist and TLR agonist to make a case for obviousness. Both Novartis and the copending claims are silent to a kit where these components are in a solid form suitable for reconstitution in an aqueous diluent. 
Wang, as discussed in the above 103 rejection of claim 36, discusses lyophilization of antibody formulations to extend the shelf-life of the antibody. Antibodies and polypeptides are all made from amino acids which share the same chemical attributes. Thus, these methods discussed in Wang would likely work for all protein-like structures. 
Baheti, as discussed in the above 103 rejection of claim 36, discusses lyophilization of small molecule drugs. Baheti provides a review of many excipients used in the lyophilization practice in small molecule drugs and shows many common examples of drugs that are lyophilized. 
As shown above it would be a known practice to one having ordinary skill in the art and it would be “obvious to try”. One would be motivated to try this technique to increase the shelf life of their pharmaceutical compounds. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.